Exhibit 10.1

 



EXHIBIT A

 

 

 [logo.jpg]

 

 

 

 

LATITUDE 360

 

TERRITORY AGREEMENT

 

 

This Territory Agreement (“Agreement”) to be entered into between: Latitude 360,
Inc., a company registered in Nevada with business address at: 6022 San Jose
Blvd Jacksonville FL 32217 (“Grantor”) and J and J 360 LLC, a company registered
in Georgia with business address at: 1790 Mall of Georgia Blvd., Buford, GA
30519 (“Grantee”) (each a “Party” and collectively, the “Parties”).

 

The completion of the proposed transaction is subject to the investment and
execution of the LATX Promissory Note, which the Parties currently anticipate
the Investment and execution will take place no later than May 13, 2015, failing
which, this Agreement shall automatically become void unless otherwise mutually
agreed upon in writing by the Parties. This Agreement imposes no obligation to
negotiate or to enter into the proposed transaction unless Grantor receives a
total of $1,000,000.00 in funding from Grantee.

 



Grant

The Grantor will grant the Grantee the exclusive right to 10% Venue ownership in
any Latitude 360 venues opened in the states of Georgia and Alabama by Grantor
or any subsidiary of Grantor.

 

The Grantor will grant the Grantee the exclusive right to 10% Venue ownership in
any Latitude 360 venue opened in a location funded by City Summit Company in the
United States. That right would increase to 20% if that location was also owned
25% or more by J and J 360 LLC and funded by the City to Summit/J and J 360 LLC
partnership.

 



1

 

 

 

 

 

The Grantor will grant the Grantee the exclusive right to 20% Venue ownership in
(a) the Latitude 360 Mall of Georgia location with the address to be determined,
and (b) any other location opened in Georgia and funded by J and J 360 LLC on
identical terms as Mall of Georgia location; provided, however that Grantee or
an affiliate of Grantee provide the building and act as landlord.

 

The exclusive ownership right granted by the Grantor to the Grantee shall allow
the Grantee, subject to consent from the Grantor and such consent shall not be
unreasonably withheld, to:

 

(i) advertise Latitude 360 venues in the Territory;

 

(ii) participate in any management meetings in relation to the Latitude 360
venues operating in the Territory

 

(iii) Access to all financial information relating to the Territory venues.

 

The Effective Date shall be the date the Agreement is signed by the Parties.

 

Term

Except as otherwise provided, the term of the Agreement shall be permanent
unless demand for payment is made by Grantee prior to the maturity of the
Promissory Note (Term).

 

The Grantor may at its option cancel the Agreement for:

 

(i) Grantee becomes insolvent or files bankruptcy.

 

(ii) Grantee is convicted of a felony involving Grand Larceny or Murder.

 

(iii) Grantee intentionally disrupts normal business with any Latitude 360 venue
in any way.

 

(iv) Grantee violates the confidentiality clause of this Agreement.

 

(v) Grantee transfers any ownership of J and J 360 LLC to another person or
entity without written approval by Grantor.

 

Territory

The “Territory” shall be the State of Georgia and Alabama.



 

 

2

 



 

Grantor’s Obligations

The Grantor shall:

 

(i)           operate the Territory venues like all other Latitude 360 venues;

 

(ii)           make available all sales and research data relating to sales,
merchandising, marketing and advertising. Grantor shall have the right to review
and approve or disapprove all advertising and promotional material, which the
Grantee proposes to use, with such approval not to be unreasonably withheld;

 

(v)           provide any operating manuals required for each business segment,
including training manuals and guidelines for employees and or equipment and
design specifications books or manuals; and

 

(vi)          seek to maintain high standards of quality appearance and service
and shall conduct inspections of the venues (as set forth below).

 

Outlet Outfitting

Grantor shall be responsible for siting and outfitting each venue in accordance
with the mandatory venue outfitting guidelines provided by the Grantor (Outlet
Outfitting Guidelines) and subject to the Grantor’s approval of site selection.
The Grantee must be notified of the Grantor's approval, or otherwise, of the
site selected by the Grantee within one (1) month of its nomination by the
Grantee. Grantor will be obligated to have prepared all required outfitting
plans and specifications to suit the shape and dimensions of each venue and to
ensure that such plans and specifications comply with all applicable municipal
and national laws, codes, ordinances, and regulations (including, without
limitation, building codes, permit requirements, regulations, or rules governing
accommodations for persons with disabilities). Grantor will be responsible for
providing all equipment (such as, cash registers, point-of-sale systems, and
computers), fixtures, furnishings, signs and supplies necessary to outfit the
venues and operate the venues. For the purposes of protecting and maintaining
the goodwill associated with the Grantor Trademarks and the reputation of the
Grantor, prior to the outfitting of any venue, the Grantor must approve all
applicable outfitting plans and specifications, including the list of equipment,
fixtures, furnishings, and supplies that will be used to outfit the venues which
may not be unreasonably withheld.

 

 



3

 

 

 

Signage Grantor shall be responsible for outfitting the venues with signage
bearing the Grantor Trademark(s) (Grantor Signage) in a manner that is in strict
accordance with the Grantor's brand guidelines.  For the purpose of protecting
and maintaining the goodwill associated with the Grantor Trademarks and the
reputation of the Grantor, the Grantor will be required to approve all signage.

 

Capital Improvements

 

The Grantor shall make any capital improvements with respect to the Venues,
including: (a) the acquisition of new equipment, fixtures, furnishings, signs,
or supplies; and (b) replacement of obsolete or worn-out improvements,
equipment, fixtures, furnishings, signs, or supplies (Capital Improvements).

 

Notwithstanding the above, the Grantee shall be permitted to make emergency or
temporary improvements provided that Grantee provide the Grantor with not less
than seven (7) business days written notice of any alteration pertaining to
severe damage, accident, necessary or required change in order to comply with
any competent Government authority in the Territory.

 

Outlet Operation

During the Term, each venue will be operated in a professional and diligent
manner and in strict accordance with the quality standard guidelines established
by the Grantor. .

 

Grantor shall be responsible for the marketing and advertising of each of the
venue in the Territory, through press, radio, television, catalogues or other
available means. For the purpose of maintaining the goodwill associated with the
Grantor Trademarks and the reputation of the Grantor, the parties agree to
submit for Grantor's prior approval, any marketing materials or advertisements
related to the venues. Grantee shall not, without the Grantor's prior consent,
which must not be unreasonably withheld, make any changes to such marketing
materials or advertisements once approved by Grantor.

 

For the purpose of maintaining the goodwill associated with the Grantor
Trademarks and the reputation of the Grantor, the Grantor shall have the right
to object to the demeanor, conduct, and appearance of any of the Parties’
employees or contractors, subject to applicable law. The Parties shall take all
steps reasonably necessary to remedy the cause of the objection. Upon notice
from Grantor, Parties shall ensure the immediate removal from the venue(s) or
discipline in accordance with the Party's employee discipline policy of any
employee or contractor of the Parties who participates in improper or illegal
acts at the venue(s), who violates the provisions of the Agreement, or whose
continued presence at the venue(s) is, in the reasonable opinion of the Grantor,
deemed not to be in the best interests of the Grantor.



 



4

 

 

 



No Employee Liability

Each of the Grantor and the Grantee shall at all times act solely as an
independent person. Each will defend, indemnify, and hold completely harmless,
the other from any claims or causes of action of whatever nature that may be
brought by the such Party’s present or former employees, such Party’s present or
former independent contractors, or present or former labor unions seeking to
represent such Party’s employees.

 

Operating Expenses

The Parties shall pay all taxes of whatever character, license fees, permit fees
and other charges or fees, which may be levied or assessed in the Territory
against the Parties in connection with its operation of the venues. Parties
shall bear all costs and expenses involved in the operation of the venues,
including, without limitation, utilities, maintenance, and repairs incident
thereto.

 

Insurance

The Parties will maintain standard and customary general liability insurance.

 

LATX investment

The Parties acknowledge that the each of the two owners of the Grantee have
supplied funds to the Grantor by way of a Convertible Promissory Note of even
date herewith.

 

Transfer by Grantee

The Grantee must obtain the Grantor's consent and provide the Grantor with 30
days written notice prior to selling, assigning, transferring, conveying,
pledging, mortgaging or otherwise encumbering any direct or indirect interest in
the Agreement.

 

Termination This Agreement may be terminated by the Grantor, if in the
reasonable opinion of the Grantor, any act of the Grantee has damaged or is
damaging the goodwill associated with the Grantor Trademarks or the reputation
of the Grantor.  This Agreement may be terminated by the Grantee, in in the
reasonable opinion of the Grantee, any act of the Grantee has damaged or is
damaging the goodwill associated with Grantee or the reputation of Grantee or
its owners.



 

 Conditions Precedent

 The Grantee represents, warrants and covenants that (amongst other things):

      (i) It is organized and validly exits under Georgia law.         (ii)
Solely or in partnership, it is qualified and authorized to do business in the
State.         (iii) It acknowledges that Grantor is the owner of all rights,
titles and interests in the Grantor’s proprietary marks and shall use only those
proprietary marks designated by the Grantor.      

 



5

 

 



  (iv) Grantee shall keep confidential all information, processes, techniques of
the Grantor, provided, however that Grantee may disclose such information,
processes, or techniques (a) to its professional advisors and employees on a
need to know basis for the purpose of the Agreement, (b) as required by law or
court order, (c) with the written consent of the Grantor, or (d) if such
information, processes, or techniques are in the public domain.  

 

The Grantor must provide the Grantee with:

 

  (i) a certificate of good standing, in respect of the Grantor, which was
obtained within the previous thirty days or such longer period as required by
governmental authority to provide such certificate; and         (ii)

the Grantor's certificate of incorporation and all amendments thereto.



 



Confidentiality Clause

Neither Party may disclose any confidential information received from the other
Party that is identified as being confidential, provided, however that each
Party may disclose such information (a) to its professional advisors and
employees on a need to know basis for the purpose of the Agreement, (b) as
required by law or court order, (c) with the written consent of the other Party,
or (d) if such information is in the public domain.

 

Governing Law and Dispute Resolution All disputes arising out of or in
connection with the Agreement shall be finally settled under the Rules of
Arbitration of the State of Florida



 

 

6

 

 



Grantee:

 

 

/s/ Jon Guven

 

 

Authorised Signatory

Name: Jon Guven

Entity: J and J 360, LLC

Title: Managing Member

 

Date:

 

 

 

/s/ Julio Jones

 

Authorized Signatory

Name: Julio Jones

Entity: J and J 360, LLC

Title: Member

 

Date:

 

Grantor:

 

 

/s/ Brent Brown

 

 

Authorised Signatory:

Name: Brent Brown

Entity: Latitude 360, Inc.

Title: CEO / Founder

 

Date: 5/13/15

 

 

 



 

7

 

